DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 10/25/2021, has been entered. Claim 1 is amended, no claims are newly cancelled, and no claims are newly added. Accordingly, claims 1, 4-6, 8, and 9 are pending and considered in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code, Graham v. Deere factual inquiries, and presumption of common ownership not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (JP 2003-183765; Cited in IDS of 01/18/2018) in view of Jablonski NPL “Nitrogen Control in VIM Melts” (Cited in IDS of 01/18/2018) in further view of Hara et al. (U.S. 7,597,737) and in further view of “Vacuum Induction Melting” NPL (attached).
Regarding claim 1, Taniguchi teaches a high cleanliness maraging steel and method for making (Paragraph 0001). Specifically, Taniguchi teaches preparing a consumable electrode by vacuum melting (Paragraph 0021 as well as Paragraph 0009) including 0.49 mass% Ti and 0.0024 mass% N (Table 1 No. 2). Taniguchi further teaches that the nitrogen is added to the molten steel during production of the electrode (Paragraph 0010 and 0012).

However, it has been held that ‘a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the instant case, the proportion of N is so close (Taniguchi 0.0024 mass% to Claimed 0.0029 mass%) that prima facie one skilled in the art would have expected them to have the same properties.
	Moreover, it is known in the art that the nitrogen content of a maraging steel should be low so as to reduce the formation of large nonmetallic inclusions (Paragraph 0004; Problem to be solved as well as Paragraph 0012). Specifically, steels 2A and 2B of Taniguchi have nitride system inclusions sized at 10.3 microns (2nd column from right; identified as TiN and TiCN at Paragraph 0011) which lies within the claimed range for the steel ingot comprising a TiN inclusion having a size of 9 microns to 15 microns. 
It is noted that the resulting steel ingot produced from the consumable electrode has a nitrogen content below 0.0025 mass% (see instant dependent claim 9 of application). 
	Taniguchi further teaches that the consumable electrode is remelted to produce a steel ingot (Paragraphs 0009 and 0021) having a diameter of 300 to 750 mm (Paragraph 0021) wherein the resulting steel ingot (note: maraging steel; see processed steels (2A-2C) in Table 3) comprises 0.47 to 0.49 Ti (made from electrode No. 2 in Table 1).
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant’s claimed range of 650 mm or more overlaps Taniguchi’s disclosed range of 300 to 750 mm. Additionally, Applicant’s claimed range of 0.2 to 3.0 mass% Ti overlaps Taniguchi’s disclosed range of 0.47 to 0.49 mass% Ti.

Jablonski’s “Nitrogen Control in VIM melts” teaches that nitrogen can be added to melts… by the exposure to a controlled nitrogen partial pressure in the gas “Concluding Remarks”. The ordinarily skilled artisan would find it obvious to introduce N to the molten steel by a controlled nitrogen gas atmosphere in view of the teachings of Jablonski because Taniguchi’s steel is a base nitrogen containing steel and Jablonski describes the known technique of providing nitrogen and controlling nitrogen in VIM melts of steels. Moreover, the ordinarily skilled artisan would have recognized that applying the technique (introducing nitrogen gas into an atmosphere) would have yielded predictable nitrogen control which would improve the maraging steel. Additionally, the technique of Jablonski is a known technique that would be recognized as part of the ordinary capabilities of one skilled in the art at the time the invention was effectively filed. See “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement to Yield Predictable Results” MPEP 2143 Part I Section D.
Taniguchi and Jablonski fail to teach that introduction of nitrogen gas occurs under conditions in which a pressure of a nitrogen atmosphere of from 1 kPa to 40 kPa is maintained for 3 minutes to 30 minutes, and a pressure of the nitrogen atmosphere is subsequently reduced to a range of 200 Pa to 800 Pa and is maintained for 30 minutes to 180 minutes.
Hara is directed to a method for producing a steel ingot utilizing melting processes (VIM, VAR, and/or ESR) including processing conditions where the degree of vacuum in an MgO forming step is 6 kPa to 60 kPa and the degree of vacuum in the process of dissociating the MgO is decreased relative to 0.6 kPa (equivalent to 600 Pa) (Col. 2 lines 58-61). 
Compellingly, Hara teaches that the controlled degree of vacuum (including “a specific pressure reducing step”) in the process “greatly decreases a magnitude of the non-metallic inclusions” (Col. 3 lines 32-34) and “that the rapid growth of an oxide is not resulted” (Col. 4 
Hara does not disclose the duration of these conditions but the person of ordinary skill in the art would find it obvious that the duration should be 3 min to 30 min followed by 30 minutes to 180 minutes in view that VIM is a well-known technique and it would be obvious to a person of ordinary skill to determine the duration of Hara’s pressure conditions so as to achieve the benefit of making the maraging steel inclusions small (“fine”; Col. 2 lines 1-14).
Nevertheless, “Vacuum Induction Melting” from ASM Handbook Vol. 15, teaches at Page 4 (2nd Column) that ‘total cycle time, including 40 s for melting is typically 90 to 100 s’. 90 seconds is 3 minutes which would overlap the claimed range of 3 min to 30 min and generally appreciates at Page 5 ‘Nitrogen degassing’ and Figure 10 the reduction in nitrogen levels obtained in the VIM of a die steel (see 400 ppm at beginning of treatment to 50 ppm at end of treatment). 
Notably, Applicant’s specification appreciates that the ‘upper limit of the maintenance time is not critical’ and then, after reducing the pressure of the atmosphere, the pressure is preferably maintained for 30 minutes to 180 minutes to allow the N in the molten steel to be effectively equilibrated while preventing the formation of the oxide in the molten steel’ (Paragraph 0032). While Hara does not disclose the duration of these steps, Hara teaches that the controlled degree of vacuum (including “a specific pressure reducing step”) in the process “greatly decreases a magnitude of the non-metallic inclusions” (Col. 3 lines 32-34) and “that the rapid growth of an oxide is not resulted” (Col. 4 lines 1-12). As such, there is a prima facie expectation that the duration of the vacuum conditions is a result effective variable. It has been held that ‘the discovery of an optimum value of a variable in a known process is normally obvious’ In re Antonie, 559 F.2d at 620.
Regarding claim 4, Taniguchi, Jablonski, Hara, and VIM teach the method as applied to claim 1 above and further teaches the inclusion of 0.10% or less of Si (Paragraph 0020).
Regarding claim 5, Taniguchi, Jablonski, Hara and VIM teach the method as applied to claim 1 above and further teaches the inclusion of 0.10% or less of Mn (Paragraph 0020).
Regarding claim 6, Taniguchi, Jablonski, Hara, and VIM teach the method as applied to claim 1 above and further teaches the inclusion of 1.7% or less (Paragraph 0018) with a specific example of 0.09 mass% in Table 1 No. 2.
Regarding claim 8, Taniguchi, Jablonski, Hara, and VIM teach the method as applied to claim 1 above and further teaches the composition of the remelt electrode (Table 1; No. 2 and Paragraph 0020) as follows:
Element
Claimed (mass%)
Taniguchi (mass%)
Notes (if applicable)
C
0.01 or less
0.003
-
Al
1.7 or less
0.09
-
Si
0.01-0.10
0.10 or less
-
Mn
0.01-0.10
0.10 or less
-
Ti
0.2-3.0
0.49
-
Ni
8.0-22.0
18.1
-
Co
5.0-20.0
9.4
-
Mo
2.0-9.0
4.8
-
N
0.0025-0.0050
0.0024*
See Below
O
0.0015 or less
0.0015
-
Fe and impurities
Balance 
Balance
-


With regard to the nitrogen content in Taniguchi being 0.0024, it is noted that Taniguchi teaches that the nitrogen value influences nitride size (Paragraph 0012) which would indicate to the ordinarily skilled artisan that the nitrogen amount is a result effective variable. It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. 
Specifically, it is known in the art that the nitrogen content of a maraging steel should be low so as to reduce the formation of large nonmetallic inclusions (Paragraph 0004; Problem to be solved as well as Paragraph 0012). It is noted that the resulting steel ingot produced from the 
As such, it would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to optimize the nitrogen content in view that it is a known result effective variable that will control the nitride size such that the formation of large nonmetallic inclusions is reduced (Paragraphs 0004, 0010, and 0012).
Regarding claim 9, Taniguchi, Jablonski, and Hara teach the method as applied to claim 1 above and Taniguchi further teaches the composition of the steel ingot (Table 3; No. 2B) as follows:
Element
Claimed (mass%)
Taniguchi (mass%)
Notes (if applicable)
C
0.01 or less
0.003
-
Al
1.7 or less
0.09
-
Si
0.01-0.10
0.10 or less
-
Mn
0.01-0.10
0.10 or less
-
Ti
0.2-3.0
0.49
-
Ni
8.0-22.0
18.1
-
Co
5.0-20.0
9.4
-
Mo
2.0-9.0
4.8
-
N
Less than 0.0025
0.0021
-
O
0.0015 or less
0.0015
-
Fe and impurities
Balance 
Balance
-


Notably, 2B has a nitride system nonmetallic inclusion (2nd column from right) of 10.3 microns (described as “such as TiN and TiCN” in paragraph 0011).
Response to Arguments
Applicant's arguments, filed 10/25/2021, have been fully considered but they are not persuasive.
With regard to Applicant’s argument that the reliance on “Vacuum Induction Melting” is misplaced and not properly relied upon to modify the base combination of citations because “Vacuum Induction Melting” is limited to the field of precision casting and only describes that the total time of one cycle from the start of melting to the completion of casting is 90 seconds which 
In response to Applicant’s argument that the Vacuum Induction Melting reference is unrelated to adding N to a molten steel by introducing nitrogen gas into an atmosphere in contact with the molten steel, it is respectfully not found persuasive in view that Jablonski “Nitrogen Control in VIM melts” was already relied upon and explained to treat this feature.
As previously noted and in the interest of furthering prosecution, it is noted that the claims do not exclude Mg.
Additionally, it is noted that the claims utilize the language “a
As previously provided as pertinent prior art: “Production of maraging steel grades and the influence of specified and nonspecified elements for special applications” Journal of Materials Science 39 (2004) 7295-7302) directed to ‘most problematic inclusions in maraging steels are elongated non-metallic inclusions (NMI) and ‘nitrogen solubility and reduction in nitrogen content during remelting’ and Figures 11 and 12.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738